Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The Office has withdrawn all objections and rejections raised in the Final Rejection mailed 11/17/2020.
After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.

Novelty and Nonobviousness
The claimed invention provides an improvement on facilitating media stream menu modification based on a specific profile identified via movement data by a remote controller. Specifically, the movement data (e.g. translational or angular movements) experience by the remote controller during operation by a user in selecting one or more media streams, as noted by the applicant in the remarks filed on August 4, 2020.
Traditionally media system for profiling users through controller has used various user behavior data to identify user, such as clickstream profile - US Patent No. 7092926 (Cerrato). Modern approaches has included using motion data of a controller through training/learning to identify user, such as using tremor patterns of users when holding a device - US Patent No. 9747734 (Chaar), US Publication No. 2005/0243061 (Liberty), and US Publication No. 2014/0184922 (Shafer); or patterns of a user handling a controller through both motion and stillness in general – US Patent No. 9519909 (Nielsen) and US Patent No. 10127371 (Asnis). 
The claimed invention uses captured movement data of the controller from user operations of making selection of media stream to identify corresponding user profile. The examiner notes that the “intentional movement data” is interpreted as a sequence of 3D movement of the controller intended by the user while the user is 
The claimed invention further uses the collected intentional movement data of the controller to compare with existing movement data profiles to identify a corresponding user profile without identifying the user, i.e. the user does not need to explicitly create user profile and identify himself/herself in order for the system to learn and train based on each user’s movement data. While the concept of anonymous user profile is not novel, e.g. US Publication No. 2017/0332031 (Park) teaches using “force input” made to a remote control to differentiate and create anonymous profiles; US Publication No. 2013/2226898 (Phielipp) teaches user profiling and authentication using manipulation information such as sequence and timing information of button presses of a remote controller, US Publication No. 2015/0178374 (Rahat) teaches authentication of user based on unique user activity data gather through input device such as mouse. 
The specific combination of using ONLY intentional movement data of a remote controller operated by a user while making selection of media streams on a system to identify a corresponding anonymous user profile created on the system is not found in the prior arts. No reasonable combination of the prior art appears to explicitly disclose, teach or suggest this exact set of features of the claimed invention. Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and nonobviousness requirement of the Patent Act. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176